Citation Nr: 1009022	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-14 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for the 
Veteran's chronic fatigue syndrome with migratory 
polyarthralgias, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1971 to March 
1976; August 1976 to December 1981; and from February 1985 to 
February 2002.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the Atlanta, 
Georgia, Regional Office (RO) which, in pertinent part, 
denied an increased disability evaluation for the Veteran's 
chronic fatigue syndrome with migratory polyarthralgias. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that a 100 percent schedular evaluation 
is warranted for his chronic fatigue syndrome as the 
disability restricts his daily activities by more than 75 
percent and renders him unable to continue with employment.  
In his April 2008 substantive appeal, the Veteran advances 
that:

I further ask that my case be evaluated 
under the rules for CUE (clear and 
unmistakable error).  I ask that this 
claim be evaluated and backdated to my 
release from the U.S. Army which is Feb. 
28, 2002.  My initial claim for this 
disability was rated at 20%.  I disagreed 
with this initial percentage at this 
time.  You closed my initial claim for 
this, and I had to reopen my claim on 12 
January 2006.  I filed my initial notice 
of disagreement in 1995 approximately 10 
days past the 60 day window.  But I was 
told by your telephone representatives I 
had 1 year to file my disagreement.  Your 
representatives mislead me, and I was 
penalized for your mistakes.  
In reviewing the record, the Board observes that a September 
21, 2005, RO decision determined that the Veteran had not 
submitted a timely Appeal to the Board (VA Form 9) from the 
March 11, 2002, rating decision assigning an initial 20 
percent evaluation for his chronic fatigue syndrome with 
migratory polyarthralgias.  The Veteran did not submit a 
notice of disagreement (NOD) with the September 21, 2005, 
determination.  Therefore, the RO determination is final.  
The Veteran now advances that the RO's September 21, 2005, 
determination was clearly and unmistakably erroneous.  The RO 
has not had an opportunity to act upon the Veteran's claim.  
The Board finds that the issue of whether the RO's September 
21, 2005, determination that the Veteran had not submitted a 
timely substantive appeal from the March 11, 2002, rating 
decision assigning an initial 20 percent evaluation for his 
chronic fatigue syndrome with migratory polyarthralgias is 
inextricably intertwined with the certified issue of an 
increased evaluation for the Veteran's chronic fatigue 
syndrome with migratory polyarthralgias.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the 
September 21, 2005, RO determination that 
the Veteran had not submitted a timely 
substantive appeal from the March 11, 
2002, rating decision assigning an 
initial 20 percent evaluation for his 
chronic fatigue syndrome with migratory 
polyarthralgias was clearly and 
unmistakably erroneous.  The Veteran and 
his accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a NOD and a substantive 
appeal as to that issue. 

2.  Then readjudicate the issue of an 
increased evaluation for the Veteran's 
chronic fatigue syndrome with migratory 
polyarthralgias.  If the benefit sought 
on appeal remains denied, the Veteran and 
his accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last statement of the case.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

